DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 06 September 2022 has been entered; claims 1-6, 8-22, and 31-38 remain pending, of which claim 32 was previously withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 September 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Pages 8-10 of the Remarks, filed 06 September 2022, with respect to the rejection of claims 10-13, 21, and 22 under 35 USC 102(a)(1) and the 103 rejections of the remaining claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claims 10-13, 21, and 22 under 35 USC 103 is made in view of Smith in combination with Pruneda and Greaney, as necessitated by the amendment to claim 10. The 103 rejection of claim 1 and dependent claims has been similarly modified to include Greaney, as necessitated by the same amendment made to claim 1 as claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) in view of Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19), Greaney et al. (U.S. Patent Publication # 2008/0149486), and Lavanya et al. (Bioresource Technology, 2016, 203, 228-235), hereinafter, “Smith”, “Pruneda”, “Greaney”, and “Lavanya”.
With respect to claims 1-3, 16, and 17, Smith discloses hydrothermal conversion of a blend of water and biomass (“feedstock”) to obtain a reaction product mixture comprising a first oil phase comprising biomass-derived carbon containing compounds and a first aqueous phase comprising water and solids (Paragraphs [0026, 0027]), and subjecting the mixture to electrostatic dehydration in a desalter vessel (Paragraph [0043]; considered to be consistent with “electrostatic precipitation”) to obtain an oil phase with a reduced solids and water content (Abstract), to separate oil and water/contaminant/solids phases. 
Smith does not specifically disclose injecting “additional water” as recited in lines 7-10 of claim 1. 
Greaney discloses an automatic controller and sensor 28 that detects the desalting operation in desalter 10, as well as a sensor 29 that monitors the quality of the incoming crude oil, wherein the automatic controller can take corrective action if necessary based on sensed data, by controlling the flow rate of the water and functions of the desalter (Paragraph [0038]). Regarding water injection, Pruneda discloses mixing water and oil at a 1:20 ratio, wherein 1/21 is about 5%, a discrete value within “about 3% to about 10%” (Page 15: “The desalting process”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the water as taught by Smith/Pruneda according to the sensed quality and flow rate of crude/water as taught by Greaney because Greaney teaches that real-time monitoring of desalter operations in a refinery minimized downstream fouling and optimized performance of the desalter system (Abstract), and further to consult the art of desalting operations to determine adequate water to inject to optimize dehydration efficiency (see Pruneda (Page 15, “The desalting process”). It is submitted that the above modification is consistent with addition of “additional” water, as hydrothermal treatment according to Smith adds water initially.
Smith teaches that the purpose of the disclosed method is to remove solids and water from liquid and gaseous hydrocarbons (Paragraphs [0012, 0024]), but does not specifically teach passing the oil phase with reduced contaminants to a fractionation column at a refinery. 
Lavanya teaches passing biocrude oil obtained from hydrothermal liquefaction of algae (Pages 229-230: Section 2.3) to distillation to obtain various fractions (Page 230: Sections 2.5 and 2.7), see also Pages 231-234: Section 3.4 and Tables 3-6 for a description of fractions), with the suggestion to use such a method in traditional petroleum crude processing in a refinery, which involves desalting (see Fig. 3 and Pages 234-235; desalting being consistent with “electrostatic precipitation”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the step of passing the bio-oil to fractional distillation as taught by Lavanya to the method of Smith because Smith teaches that the method is carried out to obtain gaseous and liquid hydrocarbons (Paragraph [0012, 0024]) and that the source of biomass can be embodied as algae (Paragraph [0025]), and because Lavanya discloses that hydrothermal liquefaction of algae yields products that can be co-processed with petroleum crude in existing refineries, and allow for partial substitution of fossil fuels with algae biomass without the associated cost of modifying existing refineries (Page 235: first and second full paragraphs), “the desalter/electrostatic precipitation unit is located at a refinery”. 
Smith teaches hydrothermal conversion, and Lavanya discloses the hydrothermal liquefaction reactor (Page 229; Section 2.3) and how it would fit into an existing refinery (Fig. 3), followed by removal of heteroatoms and impurities (Pretreatment 1: Fig. 3), and then desalting (Pretreatment 2) and removal of heteroatoms and impurities (Pretreatment 2: Fig. 3), prior to passing to the distillation column to obtain distillate fractions (Fig. 3). 
The time interval of hydrothermal liquefaction is 30 minutes (see Lavanya: Page 229: Section 2.3; “first time interval”). A desalter “second” time interval is not disclosed; however, Smith discloses that desalting occurs in a desalter vessel (Paragraph [0043]), within which the mixture has an inherent dwell time. Pruneda discloses settling of water within the desalter, which requires a (second) time period, and also that desalters are operated at a voltage of 16,000 to 30,000 volts AC (Page 15: “The desalting process”). 
With respect to claim 5, the time for hydrothermal liquefaction is 30 minutes (see Lavanya: Page 229: Section 2.3), which is outside the recited time interval; additionally, the second time interval is not disclosed. However, there is no evidence that these recited times are critical. It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, the Examiner submits that the determination of appropriate time intervals would be within the skill of the ordinary artisan, depending on straightforward variables including the amount of biomass feedstock to be processed, and tracking the rate of its conversion. 
With respect to claim 6, Lavanya discloses that a 20% solids slurry in water is produced (Page 229: Section 2.3), wherein 20% is a discrete value within “about 10% to about 50% of a total amount of the blend of water, renewable feedstock, and solids”. 
With respect to claim 8, Smith/Lavanya/Pruneda discloses mixing water and oil at a 1:20 ratio, wherein 1/21 is about 5%, a discrete value within “about 3% to about 10%” (Pruneda: Page 15: “The desalting process”). 
With respect to claim 9, Smith/Lavanya/Pruneda discloses settling a portion of solids prior to desalting/electrostatic dehydration (see Lavanya: Pages 229-230: Section 2.3; Fig. 1). Smith also discloses allowing a second mixture comprising algae, water, solids, and a diluent to settle (Paragraph [0037]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) in view of Lavanya et al. (Bioresource Technology, 2016, 203, 228-235), Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19), and Greaney et al. (U.S. Patent Publication # 2008/0149486) as applied to claim 1, and further in view of Weber et al. (U.S. Patent # 7244364), hereinafter, “Smith”, “Pruneda”, “Greaney”, “Lavanya”, and “Webber”.
With respect to claim 4, Smith does not specifically teach passing the water to a wastewater treatment facility as claimed. 
Weber teaches flowing water from a desalter to a wastewater treatment plant (WWTP) (Fig. 1; Column 4, lines 33-37). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the step of passing the separated water from the desalter to a wastewater treatment plant/facility as taught by Weber to the method of Smith because Weber discloses that treatment of this water is conducted in order to remove inorganic solid waste contained therein (Column 4, lines 33-37). The ordinary artisan would have recognized the benefit of removing solids from the water coming from the desalter of Smith, in order to gain the advantage of obtaining purified water.

Claims 10-13, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) in view of Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19) and Greaney et al. (U.S. Patent Publication # 2008/0149486), hereinafter, “Smith”, “Pruneda”, and “Greaney”. 
With respect to claims 10, 11, and 22, Smith discloses hydrothermal conversion of a blend of water and biomass (“pre-treated and unfiltered renewable feedstock”) to obtain a reaction product mixture comprising a first oil phase comprising biomass-derived carbon containing compounds and a first aqueous phase comprising water and solids (Paragraphs [0026, 0027]), and subjecting the mixture to electrostatic dehydration in a desalter vessel to separate oil and water/contaminant/solids phases (Paragraphs [0043, 0044]; considered to be consistent with “electrostatic precipitation”) to obtain an oil phase with a reduced solid content (Abstract). 
Smith does not disclose a reactor; however, an enclosed vessel (“reactor”) would be necessarily required in order for hydrothermal conditions to be reached, which involves high pressures and temperatures. Regarding “allowing the amount of solids to settle”, Pruneda discloses settling of water/solids within the desalter, which requires a (second) time period  (Page 15: “The desalting process”). 
Smith does not specifically disclose injecting “additional water” as recited in lines 2-6 of claim 10. 
Greaney discloses an automatic controller and sensor 28 that detects the desalting operation in desalter 10, as well as a sensor 29 that monitors the quality of the incoming crude oil, wherein the automatic controller can take corrective action if necessary based on sensed data, by controlling the flow rate of the water and functions of the desalter (Paragraph [0038]). Regarding water injection, Pruneda discloses mixing water and oil at a 1:20 ratio, wherein 1/21 is about 5%, a discrete value within “about 3% to about 10%” (Page 15: “The desalting process”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the water as taught by Smith/Pruneda according to the sensed quality and flow rate of crude/water as taught by Greaney because Greaney teaches that real-time monitoring of desalter operations in a refinery minimized downstream fouling and optimized performance of the desalter system (Abstract), and further to consult the art of desalting operations to determine adequate water to inject to optimize dehydration efficiency (see Pruneda (Page 15, “The desalting process”). It is submitted that the above modification is consistent with addition of “additional” water, as hydrothermal treatment according to Smith adds water initially. 
With respect to claim 12, Smith teaches that the first and second oil phases can comprise metals (Paragraph [0044]).
With respect to claim 13, Smith does not mention a refinery; therefore, it is submitted that the desalter (“electrostatic precipitation” unit”) is separate from a refinery.
With respect to claim 15, the time of separation in the desalter/electrostatic precipitation unit is not disclosed. However, there is no evidence that these recited times are critical. It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, the Examiner submits that the determination of appropriate time intervals would be within the skill of the ordinary artisan, depending on straightforward variables including the amount of biomass feedstock to be processed.
With respect to claim 21, Smith discloses allowing a second mixture comprising algae, water, solids, and a diluent to settle prior to desalting/electrostatic precipitation (Paragraphs [0037, 0043]), wherein a unit for settling and a settling time is inherently implied. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) in view of Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19) and Greaney et al. (U.S. Patent Publication # 2008/0149486) as applied to claim 10, and further in view of Pathak et al. (Chapter 9: Feedstock Transportation, Agricultural Processing, Logistic from Farm to Bio-refinery: Recent Developments, Mechanization, and Cost Analysis in Sustainable Biofuels Development in India, Chandal, Sukumaran, Springer, 2017, Pages 207-221), hereinafter “Smith”, “Pruneda”, “Greaney”, and “Pathak”.
With respect to claim 14, Smith does not specifically teach transporting the bio-oil to a refinery as claimed. 
Pathak teaches transportation of feedstocks derived from biomass to a refinery via trucks (“transportation vehicle”) (Page 207: Abstract; Page 209 Paragraph numbered “5”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the step of transporting the feedstock as taught by Pathak to the method of Smith because Smith teaches that bio-oil is obtained from conducting the process on biomass (Paragraphs [0024, 0025, 0031]), and because Pathak teaches that trucking is generally used for biomass transportation (Page 209: Paragraph numbered “5”). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) in view of Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19) and Greaney et al. (U.S. Patent Publication # 2008/0149486) as applied to claim 10, and further in view of Dahiya et al. (U.S. Patent Publication # 2016/0115432), hereinafter “Smith”, “Pruneda”, “Greaney”, and “Dahiya”.
With respect to claims 18 and 20, Smith does not specifically teach that the feedstock is embodied as claimed. 
Dahiya teaches soybean oil feedstock (Paragraph [0071]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add soybean oil as taught by Dahiya to the feedstock of Smith because Smith teaches that the biomass sources include agricultural wastes (Paragraph [0024]), and because Dahiya teaches that a combination of feedstocks which include algae and soybean oil can be processed via hydrothermal liquefaction (Paragraphs [0048, 0071]).  In light of the above, the ordinary artisan would have a reasonable expectation that soybean oil could be successfully processed by the method of Smith. 
Regarding the limitations “consolidated grain and barge degummed soy bean oil”, it is submitted that Smith’s teaching of agricultural wastes including corn stover (Paragraph [0024]) and Dahiya’s general teaching of soybean oil renders the limitations obvious, as degummed soybean oil is a species of soy bean oil. Regarding the limitations pertaining to the amount of water contained in the oil phase after separation in the desalter/electrostatic precipitator, it is submitted that these “intended result” limitations are considered to be met by carrying out the method of claim 10 on the feedstock of Smith and/or Dahiya. 
With respect to claim 19, the time of separation in the desalter/electrostatic precipitation unit is not disclosed. However, there is no evidence that these recited times are critical. It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, the Examiner submits that the determination of appropriate time intervals would be within the skill of the ordinary artisan, depending on straightforward variables including the amount of biomass feedstock to be processed.

Claims 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) in view of Lavanya et al. (Bioresource Technology, 2016, 203, 228-235), Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19), and Cranford et al. (U.S. Patent # 8192628), hereinafter, “Smith”, “Lavanya”, “Pruneda”, and “Cranford”.
With respect to claims 31 and 35, Smith/Lavanya/Pruneda discloses the overlapping limitations as consistent with claim 1 (see above; those portions are incorporated herein), and additionally discloses that the biomass feed is charged into a reaction zone with a heat carrier material for mixture with the biomass feed and to transfer heat thereto (see Smith: Paragraphs [0026, 0027]), but does not specifically teach the heating biomass feedstock and water in the first and second heat exchangers as claimed. 
Cranford teaches that algal biomass is heated using a series of heat exchangers, wherein the algal slurry comprises water (Column 5, lines 60-64; Column 17, lines 12-21) and is heated in a pretreatment step prior to hydrothermal processing (Column 9, lines 34-62; Column 17, lines 27-53). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the pretreatment heating step via heat exchanger as taught by Cranford to the method of Smith, because Smith teaches that the biomass feed is charged into a reaction zone with a heat carrier material for mixture with the biomass feed and to transfer heat thereto (see Smith: Paragraphs [0026, 0027]), and because Cranford teaches that heating pretreatment allows for flexibility in algae processing (biomass can be stored prior to further processing and combined with acid treatment) (Column 10, lines 5-15), and further that an aqueous phase can be removed from the algal biomass with pretreatment prior to hydrothermal processing (Fig. 2).
Smith/Lavanya/Pruneda/Cranford does not teach separate heating of water and algal biomass prior to their combination; however, the end result in the same. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) in view of Lavanya et al. (Bioresource Technology, 2016, 203, 228-235), Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19), and Cranford et al. (U.S. Patent # 8192628) as applied to claim 36, and further in view of Humooudi et al. (American Scientific research Journal for Engineering, Technology and Sciences, 2017, 36, 224-241), hereinafter, “Smith”, “Lavanya”, “Pruneda”, “Cranford”, and “Humooudi”.
Regarding claims 34 and 35, Smith/Lavanya/Pruneda/Cranford does not specifically teach determining and/or adjusting the amount of water in the algal biomass or its temperature prior to desalting. 
Humooudi teaches five parameters which are affect the efficiency of a desalter unit, which include temperature and wash-water injection rates (Abstract Pages 226: “2. Operating Variables in Desalter”; Pages 233-234: “7.1 Effect of the Temperature”; Pages 235-236: “7.4 Effect of the water dilution”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to determine these parameters for a given feedstock and adjust them accordingly, in order to optimize the efficiency of the desalting unit of Smith. 

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication # 2013/0043192) in view of Lavanya et al. (Bioresource Technology, 2016, 203, 228-235), Pruneda et al. (J. Mex. Chem. Soc. 2005, 49, 14-19), and Cranford et al. (U.S. Patent # 8192628) as applied to claim 36, and further in view of Show et al. (Algal biomass dehydration”, Bioresource Technology, 2013, 135, 720-729), hereinafter, “Smith”, “Lavanya”, “Pruneda”, “Cranford”, and “Show”.
With respect to claims 36 and 37, Smith/Lavanya/Pruneda/Cranford discloses filtration after heating pretreatment (see Cranford: Column 10, lines 14-23), but not prior to heating. 
Show teaches that basket filtration was known to be a successful means for filtering algae biomass to remove water in harvesting (Abstract; Page 725: second paragraph of Section 3.3.1.1.). 
It would have been obvious to one of ordinary skill in the art to determine an appropriate means of harvesting algae biomass as taught by Smith/Lavanya/Pruneda/Cranford; additionally, Show teaches that filter baskets are among the recommended embodiments to harvest algae with respect to energy considerations, reliability, and concentrating capability (Page 725: second paragraph of Section 3.3.1.1.).
Claim 38 is rejected with claim 37 as the basket filtration embodiment was met by Smith/Lavanya/Pruneda/Cranford/Show.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        26 September 2022